Case 3:19-cv-01713-BAS-AHG Document 24 Filed 02/27/20 PageID.245 Page 1 of 3



  1 LOUIS R. MILLER (State Bar No. 54141)
    smiller@millerbarondess.com
  2 AMNON Z. SIEGEL (State Bar No. 234981)
    asiegel@millerbarondess.com
  3 MILLER BARONDESS, LLP
    1999 Avenue of the Stars, Suite 1000
  4 Los Angeles, California 90067
    Telephone:    (310) 552-4400
  5 Facsimile:    (310) 552-8400

  6 Attorneys for Plaintiff Herring Networks, Inc.

  7 THEODORE J. BOUTROUS JR., SBN 132099
    tboutrous@gibsondunn.com
  8 THEANE EVANGELIS, SBN 243570
    tevangelis@gibsondunn.com
  9
    NATHANIEL L. BACH, SBN 246518
 10 nbach@gibsondunn.com
    MARISSA B. MOSHELL, SBN 319734
 11 mmoshell@gibsondunn.com
    GIBSON, DUNN & CRUTCHER LLP
 12 333 South Grand Avenue
    Los Angeles, CA 90071-3197
 13
    Telephone: 213.229.7000
 14 Facsimile: 213.229.7520

 15 SCOTT A. EDELMAN, SBN 116927
    sedelman@gibsondunn.com
 16 GIBSON, DUNN & CRUTCHER LLP
    2029 Century Park East, Suite 4000
 17 Los Angeles, CA 90067-3026

 18 Telephone: 310.552.8500
    Facsimile: 310.551.8741
 19
    Attorneys for Defendants Rachel Maddow,
 20 MSNBC Cable L.L.C., NBCUniversal Media,
    LLC, and Comcast Corporation
 21
                                UNITED STATES DISTRICT COURT
 22
                              SOUTHERN DISTRICT OF CALIFORNIA
 23
    HERRING NETWORKS, INC.,                    CASE NO. 3:19-cv-01713-BAS-AHG
 24
                   Plaintiff,                  JOINT MOTION AND STIPULATION TO
 25                                            RESCHEDULE ORAL ARGUMENT
           v.
 26                                            Judge: Hon. Cynthia Bashant
    RACHEL MADDOW; COMCAST
 27 CORPORATION; NBC UNIVERSAL                 Action Filed:     September 9, 2019
    MEDIA, LLC; AND MSNBC CABLE LLC.           Trial Date:       None
 28                Defendants.

     453600.1                                                   Case No. 3:19-cv-01713-BAS-AHG
                   JOINT MOTION AND STIPULATION TO RESCHEDULE ORAL ARGUMENT
Case 3:19-cv-01713-BAS-AHG Document 24 Filed 02/27/20 PageID.246 Page 2 of 3



  1              TO THE COURT AND THE CLERK OF COURT, PLEASE TAKE NOTICE THAT

  2 Plaintiff Herring Networks, Inc. (“Plaintiff”) and Defendants Rachel Maddow, Comcast

  3 Corporation, NBCUniversal Media, LLC, and MSNBC Cable L.L.C. (“Defendants”) (together

  4 with Plaintiff, the “Parties”), by and through their respective counsel of record, hereby stipulate

  5 and agree as follows:

  6              WHEREAS, the Court issued an Order Setting Oral Argument in the above-captioned

  7 matter on March 13, 2020;

  8              WHEREAS, counsel for the Plaintiff is unavailable on March 13, 2020;

  9              WHEREAS, counsel for the Parties have met and conferred and are available on March 27,

 10 2020 for oral argument;

 11              NOW THEREFORE, the Parties hereby stipulate and request that, subject to the Court’s

 12 availability, oral argument on Defendants’ Special Motion to Strike (ECF No. 18) be held on

 13 March 27, 2020 at 9:30 a.m.

 14              IT IS SO STIPULATED.
 15 DATED: February 27, 2020                     MILLER BARONDESS, LLP

 16

 17
                                                 By:        /s/ Amnon Z. Siegel
 18                                                     AMNON Z. SIEGEL
                                                        Attorneys for Plaintiff Herring Networks, Inc.
 19

 20
      DATED: February 27, 2020                   GIBSON, DUNN & CRUTCHER LLP
 21

 22

 23                                              By:        /s/ Theodore J. Boutrous, Jr.
                                                        THEODORE J. BOUTROUS, JR.
 24                                                     Attorneys for Defendants
 25                                                     Ranchel Maddow, Comcast Corporation, NBC
                                                        Universal Media, LLC and MSNBC Cable, LLC
 26

 27

 28

      453600.1                                      2               Case No. 3:19-cv-01713-BAS-AHG
                       JOINT MOTION AND STIPULATION TO RESCHEDULE ORAL ARGUMENT
Case 3:19-cv-01713-BAS-AHG Document 24 Filed 02/27/20 PageID.247 Page 3 of 3



  1                                        SIGNATURE ATTESTATION
  2              The other signatories listed concur in the filing’s content and have authorized the filing.

  3

  4 DATED: February 27, 2020                        MILLER BARONDESS, LLP

  5

  6
                                                    By:         /s/ Amnon Z. Siegel
  7                                                         AMNON Z. SIEGEL
                                                            Attorneys for Plaintiff Herring Networks, Inc.
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

      453600.1                                       3               Case No. 3:19-cv-01713-BAS-AHG
                        JOINT MOTION AND STIPULATION TO RESCHEDULE ORAL ARGUMENT
